 
 
IV 
111th CONGRESS
1st Session
H. RES. 703 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2009 
Mr. Foster (for himself, Mr. Davis of Illinois, Mr. Costello, Mr. Shimkus, Mr. Lipinski, Mr. Jackson of Illinois, Ms. Bean, Mr. Johnson of Illinois, Mr. Kirk, Mrs. Biggert, Mr. Manzullo, Mr. Roskam, Ms. Schakowsky, Mr. Quigley, Mr. Hare, Mr. Schock, Mrs. Halvorson, and Mr. Gutierrez) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Congratulating Mark Buehrle of the Chicago White Sox on pitching a perfect game on July 23, 2009. 
 
 
Whereas Mark Buehrle and the Chicago White Sox swept the Houston Astros to win the 2005 World Series; 
Whereas on April 18, 2007, Mark Buehrle threw a no-hitter versus the Texas Rangers; 
Whereas on July 5, 2009, Mark Buehrle was selected to represent the White Sox at the 2009 All-Star Game, where he pitched a perfect third inning; 
Whereas on July 23, 2009, Mark Buehrle of the Chicago White Sox became only the 18th pitcher in Major League Baseball history to pitch a perfect game; 
Whereas the perfect game was preserved by White Sox outfielder Dewayne Wise, who made a spectacular, leaping catch in the ninth inning which prevented a home run; 
Whereas this is the second perfect game pitched by a Chicago White Sox pitcher, the first being Charlie Robertson in 1922; 
Whereas with this perfect game, Mark Buehrle became the 24th pitcher to throw multiple no-hitters in a career; 
Whereas with this perfect game, Mark Buehrle became the sixth pitcher in Major League Baseball history to throw both a perfect game and another no-hitter; and 
Whereas by pitching a perfect game Mark Buehrle joins a class of top notch pitchers that spans many years and includes some of the all-time greats: Now, therefore, be it 
 
That the House of Representatives congratulates Mark Buehrle of the Chicago White Sox on pitching a perfect game on July 23, 2009, and salutes the entire White Sox team on this great accomplishment. 
 
